Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:

Claims 1, 11,
“(a) a medical probe configured to be inserted into a cavity of an organ of a patient; 
(b) a position and direction sensor in the medical probe operating in a sensor coordinate system; 
(c) a camera in a distal edge of the medical probe operating in a sensor coordinate system; 
(d) a processor configured to:
(i) receive, from an imaging system operating in an image coordinate system, a three-dimensional image of the cavity comprising a plurality of voxels, each voxel having an associated density value indicating if the voxel represents open space or organ tissue;
(ii) receive, from the medical probe, signals indicating positions and respective directions of the distal edge of the medical probe inside the cavity;
(ili) receive, from the camera respective visualized locations inside the cavity;
(iv) register the image coordinate system with the sensor coordinate system so as to identify one or more voxels in the three-dimensional image at the visualized locations;
(v) identify, based on the registration of the image and sensor coordinate systems, at least one outdated voxel; 
and
update the density values of the outdated voxels to correspond to the open space”

Claim 10,
“(a) receiving, from an imaging system operating in an image coordinate system, a three-dimensional image of a cavity of an organ of a patient comprising a plurality of voxels, each voxel having an associated density value indicating if the voxel represents open space or organ tissue;
(b) receiving, from a medical probe, signals indicating positions and respective directions of a distal edge of the medical probe, wherein the probe operates in a sensor coordinate;
(c) receiving, from a camera coupled to the medical probe, respective visualized locations inside the cavity;
(d) registering the image coordinate system with the sensor coordinate system so as to identify one or more voxels in the three-dimensional image at the visualized locations;
(e) identifying, based on the registration of the image and sensor coordinate systems, at least one outdated voxel; 
updating the density values of the outdated voxels to correspond to the open space”

Claim 12,
“(iii) an imaging module positioned at the distal tip and operable to capture a set of image data comprising one or more two-dimensional (2D) images, wherein imaging module comprises either:
(A) a wavefront imaging device comprising: 
(1) a single lens,
(2) an aperture plate positioned between a first side of the single lens and the surgical site, the aperture plate comprising one or more apertures that are offset from an optical axis of the single lens, 
(3) an image pane positioned at a second side of the single lens to receive reflected light from the surgical site via the one or more apertures and the single lens, wherein the image pane is configured to produce the set of image data based on the reflected light; or
(B) a passive stereo vision device comprising two or more cameras, wherein each of the two or more cameras are:
(1) statically positioned relative to every other camera of the two or more cameras, and
(2) oriented to have a parallel optical axis with every other camera of the two or more cameras; and
(b) a processor communicatively coupled with the endoscope and configured to:
(i) receive the set of image data and the set of position signals from the endoscope,
(ii) determine a set of perspective data based on the set of position signals, wherein the set of perspective data indicates the location of the endoscope during capture of each of the one or more 2D images,
(iii) perform an image depth analysis to determine a set of 3D characteristics for each of the one or more 2D images, wherein the set of 3D characteristics comprises a depth of pixels,
(iv) create a set of 3D image data based on the one or more 2D images and the set of 3D characteristics, and
(v) associate the set of perspective data with the set of 3D image data; wherein the image depth analysis comprises a technique selected from the group consisting of:
(A) a wavefront sampling technique performed on a single image of the one or more 2D images, and 
(B) a passive stereo vision technique comprising:
(1) identifying a point in a first image of the set of image data, wherein the point comprises a portion of the surgical site that is present within both the first image captured by a first camera of the two or more cameras and within a second image captured by a second camera of the two or more cameras,
(2) identifying the point in the second image, 
and
(3) determining a displacement of the point from the first image to the second image, determining the depth of pixels for the point based on the displacement”

Claim 26,
“(a) deploying a distal tip of an endoscope to a surgical site of a patient, the distal tip comprising:
(i) an imaging module operable to capture image data comprising one or more two- dimensional (2D) images, wherein the imaging module comprises either: (A)a wavefront imaging device comprising:
(1) a single lens,
(2) an aperture plate positioned between a first side of the single lens and the surgical site, the aperture plate comprising one or more apertures that are offset from an optical axis of the single lens, 
(3) an image pane positioned at a second side of the single lens to receive reflected light from the surgical site via the one or more apertures and the single lens, wherein the image pane is configured to produce the set of image data based on the reflected light; 
or
(B) a passive stereo vision device comprising:
(1) two or more cameras, wherein each of the two or more cameras are statically positioned relative to every other camera of the two or more cameras and oriented to have a parallel optical axis with every other camera of the two or more cameras; and
a position sensor proximate to the distal tip and configured to produce position signals based on a location of the endoscope;
(b) receiving a set of image data from the imaging module and a set of position signals from the position sensor;
(c) determining a set of perspective data based on the set of position signals, wherein the set of perspective data indicates the location of the endoscope during capture of each of the one or more 2D images;
(d) performing an image depth analysis to determine a set of 3D characteristics for each of the one or more 2D images, wherein the set of 3D characteristics comprises a depth of pixels;
(e) creating a set of 3D image data based on the one or more 2D images and the set of 3D characteristics; and
(f) associating the set of perspective data with the set of 3D image data; wherein the image depth analysis comprises a technique selected from the group consisting of:
(i) a wavefront sampling technique performed on a single image of the one or more 2D images, and
(i) a passive stereo vision technique comprising: 
(1) identifying a point in a first image of the set of image data, wherein the point comprises a portion of the surgical site that is present within both the first image captured by a first camera of the two or more cameras and within a second image captured by a second camera of the two or more cameras,
(2) identifying the point in the second image, and
(3) determining a displacement of the point from the first image to the second image, determining the depth of pixels for the point based on the displacement”

Claim 31.
“(a) receive a set of image data produced by a tracked endoscope, the set of image data comprising one or more two-dimensional (2D) images, wherein the set of image data is captured by an imaging module comprising either:
(i) a wavefront imaging device comprising: 
(A) a single lens, 
(B) an aperture plate positioned between a first side of the single lens and the surgical site, the aperture plate comprising one or more apertures that are offset from an optical axis of the single lens, 
(C) an image pane positioned at a second side of the single lens to receive reflected light from the surgical site via the one or more apertures and the single lens, wherein the image pane is configured to produce the set of image data based on the reflected light; 
or 
(1) a passive stereo vision device comprising: 
(A) two or more cameras, wherein each of the two or more cameras are: 
(1) statically positioned relative to every other camera of the two or more cameras, 
(2) oriented to have a parallel optical axis with every other camera of the two or more cameras; 
(b) receive a set of perspective data produced by the tracked endoscope, wherein the set of perspective data indicates a location of the tracked endoscope during capture of the set of image data; 
(c) perform an image depth analysis to determine a set of 3D characteristics of the set of image data, wherein the set of 3D characteristics comprises a depth of pixels in the one or more 2D images; 
(d) create a set of 3D image data based on the one or more 2D images and the set of 3D characteristics;
(e) associate the set of perspective data with the set of 3D image data, wherein the image depth analysis comprises a technique selected from the group consisting of:
(i) a wavefront sampling technique performed on a single image of the one or more 2D images, 
(ii) a passive stereo vision technique comprising: 
(A) identifying a point in a first image of the set of image data, wherein the point comprises a portion of the surgical site that is present within both the first image captured by a first camera of the two or more cameras and within a second image captured by a second camera of the two or more cameras,
(B) identifying the point in the second image, 
(C) determining a displacement of the point from the first image to the second image, determining the depth of pixels for the point based on the displacement; 
(f) cause the display to show the set of 3D image data from a selected perspective based on the set of perspective data including the selected perspective”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793